Citation Nr: 0108156	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-06 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of a neck 
injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.  The veteran received numerous citations and 
awards, including the Presidential Unit Citation and the 
Purple Heart.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board notes that in his February 2000 substantive appeal, 
the veteran requested a hearing before a Member of the Board.  
In October 2000, the veteran's representative indicated that 
the request for a Board hearing was in error and withdrew 
that request.  The representative stated that the veteran did 
not desire to appear before the Board for a personal hearing 
review.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Service-connected PTSD is manifested by social impairment 
due to symptoms of depression, anxiety, irritability, some 
feelings of worthlessness, and chronic sleep impairment, but 
without suicidal ideation, difficulty with concentration, 
memory problems, or impaired judgment.

3.  The veteran engaged in combat with the enemy.

4.  Competent and satisfactory evidence of a fall aboard the 
USS Porter in March 1942 resulting in back and spine injuries 
has been presented and such evidence is consistent with the 
circumstances, conditions, and hardships of the veteran's 
World War II service.

5.  Clear and convincing evidence to rebut the presumption of 
the in-service incurrence of a back and spine injury has not 
been presented.  

6.  A June 1999 VA neurology examination noted an impression 
of vasomotor headaches, likely post-traumatic in nature and 
related to the veteran's fall in 1942.

7.  In February 2000, a private physician opined that the 
veteran's headaches and neck pain were as likely as not the 
result of his in-service injury and that there was no way to 
prove that the veteran's back symptoms were not the result of 
the in-service injury.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

2.  Entitlement to service connection for headaches is 
warranted.  38 U.S.C.A. § § 1110, 1154(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).

3.  Entitlement to service connection for residuals of a back 
injury is warranted.  38 U.S.C.A. § § 1110, 1154(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).

4.  Entitlement to service connection for residuals of a neck 
injury is warranted.  38 U.S.C.A. § § 1110, 1154(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enlistment 
examination dated in December 1941, the veteran's systems 
were clinically evaluated as normal.  An April 1944 clinical 
record reflects that the veteran was treated for pharyngitis.  
It was noted that the veteran had been torpedoed one year 
earlier had been very nervous since that time.  It was also 
noted that he had been unable to regain a 27-pound weight 
loss.  Upon separation examination dated in October 1945, 
shrapnel to the left forehead and back in 1942 was noted.  No 
other abnormalities or defects were noted.  

In a May 1982 rating decision, the RO denied entitlement to 
service connection for residuals of neck and back injuries on 
the bases that service medical records showed no treatment 
for those conditions.  

Private chiropractic records dated in the 1980's and 1990's 
reflect complaints of headaches, neck, and low back pain 
beginning in 1982.  

In a June 1998 statement, the veteran's spouse stated that 
the veteran had suffered from cluster type headaches.  She 
also stated that he told her about a fall during service 
while aboard the USS Porter.  

In an October 1998 post-traumatic stress disorder (PTSD) 
questionnaire, the veteran reported being aboard the USS 
Porter when it was torpedoed and sunk as well as being aboard 
the USS Lexington when it was torpedoed and struck by a 
kamikaze pilot.  He recalled seeing shipmates killed, 
dismembered, and wounded.  He also recalled rescuing downed 
pilots at sea.  The veteran also recalled that a serviceman 
under his command had committed suicide by jumping overboard.  
The veteran reported being disturbed by certain smells, 
particularly those reminding him of decaying body parts 
because while in the service aboard ship decaying body parts 
were often thrown overboard with weights attached to them.  

An October 1998 private physician statement reflects that the 
veteran had experienced headaches, neck and back disease, 
hypertension, and prostatitis.  

VA treatment records dated in 1998 reflect complaints of 
chronic headaches that appeared to be tension-type headaches.  

Service personnel records received in February 1999 reflect 
service aboard the USS Porter and the USS Lexington.  A 
December 1941 physical questionnaire reflects that the 
veteran denied any prior head injuries or other conditions.  

A USS Porter ship log received in April 1999 reflects that in 
March 1942, the veteran fell from a director and was removed 
to sick bay and placed on the binnacle list.  A diagnosis of 
injury to the back and spine and contusion of the right leg 
was noted.  

Upon VA PTSD examination dated in May 1999, the veteran 
reported thinking about the war often and feeling edgy.  He 
reported being jumpy around loud noises and sleeping poorly.  
He also reported experiencing night sweats.  Mental status 
examination revealed the veteran to be a cooperative, 
casually dressed, adequately groomed, average-built person 
who was fully oriented to time, place, and purpose of 
evaluation.  The veteran denied difficulties with suicidal, 
homicidal or psychotic ideation.  He displayed good eye 
contact and his speech was clear, coherent and goal-directed.  
There was no evidence of hallucinations, delusions, or 
significant cognitive impairment.  The veteran displayed a 
labile affect and became tearful when describing deaths 
during combat experiences.  The veteran complained of 
suffering from a mildly dysphoric and anxious mood.  A 
diagnosis of chronic and mild PTSD was noted.  The examiner 
opined that the veteran was exposed to a number of life-
threatening events during World War II in which he responded 
with feelings of helplessness and horror.  It was noted that 
the veteran persistently relived those events and avoided 
stimuli associated with those events.  It was noted that he 
had a numbing of general responsiveness and suffered from 
persistent symptoms of increased arousal.  The examiner noted 
that the veteran had a successful marriage and career as well 
as positive relationships with his children.  The examiner 
opined that the veteran's PTSD symptomatology was mild in 
that he appeared to be at least mildly socially and 
emotionally impaired as a result of his chronic symptoms of 
PTSD.  In particular, he suffered from intrusive memories, 
night sweats, insomnia, hypervigilance, and exaggerated 
startle response.  A Global Assessment of Functioning (GAF) 
score of 68 was noted.  

Upon VA neurological examination dated in June 1999, the 
veteran reported falling and hitting his head, shoulder, and 
back during service.  The veteran reported experiencing daily 
headaches since that incident.  The headaches were described 
as generalized and diffuse, beginning in the neck and 
becoming throbbing and bitemporal.  Upon physical 
examination, extraocular motility was noted as intact.  Motor 
power, bulk and tone were noted as normal in both the upper 
and lower extremities.  Reflexes were absent in the upper 
extremities and 2+ in the lower extremities.  Plantar 
responses were down-going.  Rapid alternating movements and 
tandem gait were normal.  Pinprick sensation was symmetric.  
An impression of vasomotor headaches, likely post-traumatic 
in nature and related to the fall in 1942 was noted.  

VA treatment records dated in 1999 reflect treatment for 
unstable angina and lateral myocardial infarction.  
Complaints and treatment related to headaches were noted.  
Complaints of neck pain were also noted.  Range of motion in 
the neck was noted as full.  A radiology report revealed 
moderate degenerative disc disease from C5 through C7.  

In a July 1999 rating decision, the RO granted entitlement to 
service connection for PTSD, evaluated as 10 percent 
disabling; granted entitlement to residuals of shrapnel scars 
to the back, evaluated as noncompensable; denied entitlement 
to residuals of a left forehead shrapnel scar; and denied 
entitlement to service connection for a headache disorder.  
The RO found that new and material evidence had been 
presented to reopen claims of entitlement to service 
connection for residuals of a back and neck injury.  The RO 
also continued to deny entitlement to service connection for 
residuals of a back and neck injury on the bases that the 
claims were not well grounded.  

Private treatment records dated in 1999 and 2000 reflect 
treatment for chest pains, headaches, hypertension, and high 
cholesterol.  The veteran underwent left heart 
catheterization and selective coronary angiography in April 
1999, and a percutaneous rotational coronary atherectomy of 
the first obtuse marginal branch in January 2000.  

A private physician statement dated in February 2000 reflects 
that the veteran had a long history of headaches.  The 
physician described the headaches as classic tension 
headaches and noted that the type of injury suffered by the 
veteran during service would predispose towards soft tissue 
damage and early arthritic changes that would all precipitate 
muscle tension headaches.  The physician further opined that 
the veteran's headaches and neck pain would certainly be as 
likely as not the result of his in-service injury.  He also 
opined that as far as the back, there was no way to disprove 
that those symptoms were not the result of the in-service 
injury.

VA treatment records dated in 2000 reflect continued 
complaints of chronic headaches and back pain.  In April 
2000, the veteran complained of irritability, fatigue, 
depression, and sleep disturbance.  He denied appetite 
disturbance, attention or concentration problems and short-
term memory problems.  He reported that he sometimes felt 
worthless, but denied suicidal ideation.  The veteran's mood 
was described as irritable with somewhat decreased range of 
effect.  He was able to smile and laugh appropriately.  
Thought processes were noted as somewhat circumstantial and 
speech was slightly pressured.  The examiner noted there was 
no evidence of psychosis.  Judgment and insight were assessed 
as fair to good.  Fatigue and depressive symptoms were also 
noted.  Diagnoses of a dysthymic disorder and chronic PTSD 
were noted.  A GAF score of 60 was noted.  

In a June 2000 supplemental statement of the case, the RO 
determined that a 30 percent evaluation was warranted for the 
veteran's service-connected PTSD.  

Analysis

I.  Increased Rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD is currently evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Pursuant to those rating criteria, a 30 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A review of the evidence of record reflects that the 
veteran's PTSD is manifested by some social impairment due to 
symptoms of depression, anxiety, irritability, some feelings 
of worthlessness, and chronic sleep impairment without 
suicidal ideation, difficulty with concentration, memory 
problems, or impaired judgment.  The Board is compelled to 
conclude that this symptomatology is indicative of a 30 
percent evaluation and does not warrant an evaluation in 
excess of the currently assigned 30 percent.  

The record is silent for competent medical evidence of panic 
attacks more than once a week, difficulty in understanding 
complex commands, memory impairment, impaired judgment and 
impaired abstract thinking.  The record is further silent for 
competent medical evidence of suicidal ideation, obsessional 
rituals, illogical or obscure speech, impaired impulse 
control, depression affecting the ability to function 
independently, neglect of personal appearance or hygiene, 
gross impairment of thought processes, persistent delusions 
or hallucinations, persistent danger of hurting self or 
others, disorientation to time or place, memory loss for 
names of relatives or self, or the inability to perform 
activities of daily living.  In the absence of competent 
medical evidence of such symptomatology, an evaluation in 
excess of 30 percent is not warranted for the veteran's 
service-connected PTSD.  

II.  Service Connection Claims

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such service, notwithstanding 
the fact that there is no official record of such incurrence 
or aggravation in such service, and to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service connection of such injury may be rebutted by clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. 
§ 1154.

A three-step analysis is conducted in claims of combat 
veterans under 38 U.S.C.A. § 1154(b).  First, it must be 
determined that there is "satisfactory lay or other evidence 
of service incurrence or aggravation" of disease or injury 
due to combat.  Second, it must be determined whether such 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  If both of these inquiries 
are answered in the affirmative, then a factual presumption 
arises that the disease or injury is service-connected.  The 
third step of the analysis is to determine whether the 
government has rebutted the established presumption of in 
service incurrence by "clear and convincing evidence to the 
contrary."  See Collette v. Brown, 82 F.3d 389, 392-393 
(Fed. Cir. 1996).

The RO has noted that the veteran's service medical records 
are silent for any treatment related to back, spine, or neck 
complaints.  However, the veteran has reported that the ship 
upon which he served when the claimed in-service injury 
occurred was sunk.  Ship log records have been presented and 
document that the veteran sustained back and spine injuries 
while aboard the USS Porter in March 1942 as a result of a 
fall.  Additionally, a review of the record reflects that the 
veteran did engage in combat with the enemy.  Service 
personnel records reflect involvement in many operations and 
engagements in the Pacific Ocean as well as shrapnel wound 
injuries. 

The veteran contends that he injured his back and neck as a 
result of the March 1942 fall and has suffered from chronic 
headaches since that time.  Those contentions are supported 
by the February 2000 private physician statement wherein the 
physician opined that the veteran's headaches and neck pain 
would as likely as not be the result of his in-service 
injury.  The physician also opined that there was no way to 
prove that the veteran's back symptoms were not the result of 
the in-service injury.  The physician stated that the type of 
injury suffered would predispose towards soft tissue damage 
and early arthritic changes that would all precipitate muscle 
tension headaches.  This evidence is consistent with the June 
1999 VA neurology examiner's opinion that the veteran's 
headaches were most likely post-traumatic in nature and 
related to his fall in 1942.  Additionally, radiological 
evidence of degenerative changes in the cervical spine is of 
record.  

Upon consideration of this evidence, the Board is compelled 
to conclude that satisfactory evidence of the in-service 
incurrence of a back and spine injury has been presented and 
that such evidence is consistent with the circumstances, 
conditions, and hardships of the veteran's World War II 
service.  Thus, there is a factual presumption of the in-
service incurrence of a back and spine injury.  The Board 
notes that the record is completely silent for any evidence 
to the contrary.  

Additionally, the aforementioned private physician statement 
and VA opinion clearly support the veteran's claim and 
provide medical evidence of a link between the in-service 
injury and the current disabilities.  The record is silent 
for any medical evidence indicating a different cause of 
etiology of the veteran's disabilities.  Thus, in light of 
the evidence of record and with all reasonable doubt resolved 
in the veteran's favor, the Board concludes that entitlement 
to service connection for headaches, residuals of a back 
injury, and residuals of a neck injury is warranted.  





(Continued on next page)

ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for residuals of a back 
injury is granted.

Entitlement to service connection for residuals of a neck 
injury is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

